Title: From Thomas Jefferson to Lucy Ludwell Paradise, 11 September 1792
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Monticello Sep. 11. 1792.

I have to acknolege the receipt of several letters from you. In consequence of them I wrote from Philadelphia in June last to Colo. N. Burwell to obtain the particular statement you desired. I now inclose you a letter from him written in consequence of it. The transmission of this letter has been greatly delayed by it’s going to Philadelphia from which place I have been absent near two months. I am happy to be informed by Colo. Burwell that Mr. Paradise’s stock has been sold advantageously, and that with this he expected to remit to your trustees about 1200£ sterl. and 30. hogsheads of tobacco. I hope that this with Norton’s debt when recieved will make good all our calculations for your relief. I am a stranger to the number of negroes and quantity of land you possess. But I think it very possible that as negroes double in about 25. years, yours may by this time be too many for the lands. Whenever this is the case, they lessen instead of increasing the profits of an estate. I just throw out these hints for your consideration: as, if they are founded, the surplus negroes, by being sold might release you from the whole balance of your incumbrances and at the same time increase the amount of your profits. But this must depend on the question whether you have more slaves than can be advantageously employed on your lands. My daughters are well and desire their love to you. Be so good as to present my most friendly respects to Mr. Paradise and to be assured of the esteem & attachment of Dear Madam your most obedt. & most humble servt

Th: Jefferson

